Citation Nr: 0735298	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  91-50 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
psychosomatic low back pain prior to May 7, 1996, and to a 
rating in excess of 40 percent for lumbar myofascial pain 
syndrome thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for a mood disorder secondary to low back pain prior to 
January 13, 1988, and to a rating in excess of 50 percent 
thereafter.

3.  Entitlement to an effective date prior to November 7, 
1996 for the grant of service connection (separate 
evaluation) for a mood disorder secondary to low back pain.

4.  Entitlement to an effective date prior to January 13, 
1998 for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date prior to January 13, 
1998 for the grant of eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.


6.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The veteran had active service from February 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1991 and April 1999 rating 
decisions by the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  

The May 1991 rating decision denied an increased rating for a 
disability then diagnosed as psychosomatic low back pain and 
rated as 10 percent disabling.  In a March 1994 decision, the 
Board denied the veteran's claim for an increased rating.  
That decision was vacated by the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court).  In 
June 1996, the Board remanded the matter to the RO for 
further development.  By a rating decision in September 1996, 
the RO assigned a 30 percent rating for the veteran's 
psychosomatic low back pain, effective from June 5, 1990, the 
date of the veteran's claim for an increased rating.  
Pursuant to an April 1997 rating action, the veteran's 
disability was reclassified as lumbar myofascial pain 
syndrome and the RO increased the veteran's rating from 30 to 
40 percent effective from May 7, 1996.


The April 1999 rating decision on appeal granted the veteran 
a separate rating (service connection) for a mood disorder 
and assigned a 10 percent rating from November 7, 1996, and a 
50 percent rating from January 13, 1998.  This decision also 
granted the veteran a TDIU and basic eligibility to 
Dependents' Educational Assistance, both effective from 
January 13, 1998.  The April 1999 rating decision also denied 
service connection for arthritis of the lumbar spine.  

The Board remanded the veteran's increased rating claims in a 
January 2000 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case on the increased 
rating issues was mailed in March 2007 and considered VA 
treatment records through December 2004.  In April 2007 the 
veteran wrote to the RO and requested that her latest VA 
medical records be obtained, apparently in connection with 
her claim for special monthly compensation based on the need 
for aid and attendance.  The RO obtained the requested VA 
medical records in April and August 2007, which also contain 
information pertinent to the veteran's increased rating 
claims and to her claim for service connection for arthritis 
of the lumbar spine.  However, a supplemental statement of 
the case showing review of these additional medical records 
was not issued.  Consequently, the veteran's claims must be 
returned to the RO for consideration of the additional 
evidence and issuance of a supplemental statement of the 
case.

The veteran has not been provided a VA examination relevant 
to her increased rating claims since February 1997.  She is 
receiving the maximum schedular evaluation for fibromyalgia 
(Diagnostic Code 5025) for her back pain.  Accordingly, a new 
psychiatric examination is indicated.  Additionally, the 
Board notes that the recent records indicate that the veteran 
has arthritis of the lumbar spine.  The veteran seeks service 
connection for arthritis of the lumbar spine and the service 
medical records indicate that the veteran experienced a back 
injury in February 1977.  An examination with nexus opinion 
should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2007).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

The Court has mandated that VA ensure strict compliance with 
the notification requirements of 38 U.S.C.A. § 5103.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
present case, the Board notes that the April 2001 notice sent 
to the veteran does not inform the veteran of the information 
and evidence necessary to substantiate her increased rating 
or earlier effective date claims.  Therefore, these issues 
must be remanded so that the RO may provide the veteran with 
the required notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish increased 
ratings for the veteran's psychosomatic 
low back pain, for her lumbar myofascial 
pain syndrome, and for her mood disorder 
disabilities, as well as an explanation 
as to the information or evidence needed 
to establish earlier effective dates for 
the veteran's effective date claims.  The 
RO should give the veteran notice of 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that she should provide any 
evidence in her possession that pertains 
to the claims.


2.  Obtain copies of the veteran's VA 
treatment records dated from July 2007 to 
present.

3.  Schedule the veteran for an 
examination to ascertain the nature and 
severity of her mood disorder.  All 
necessary tests should be conducted.  All 
symptoms attributable to the veteran's 
mood disorder should clearly be reported.  
The claims folders should be made 
available to the examiner for review.

4.  Schedule the veteran for an 
examination to determine whether she has 
arthritis of the lumbar spine.  All 
necessary tests and studies should be 
performed.  If arthritis of the lumbar 
spine is found the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) the veteran's 
lumbar spine arthritis is related to the 
veteran's back injury in service.  The 
examiner should be provided the veteran's 
claims folders for review of the 
veteran's medical history, in particular 
the service medical records which 
describe a back injury in February 1977.  
Reasons and bases for all opinions should 
be provided.

5.  Upon completion of the above 
requested development reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
her representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



